DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed on 01/26/2021 has been entered. Claims 1-18 are pending; claims 17-18 have been added.

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the amendments to the claims and the rejections under 35 USC 112(b) have been withdrawn, as they have been overcome. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1, 5-6, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 2005/0273043 A1).

	Regarding claim 1, Osborn discloses an applicator (20A) for a tampon (21), comprising: 
an inner tube (24) and an outer tube (23), the inner tube being slideable within the outer tube (Fig. 4, ¶ 0050-0051), the applicator having a forward end (P) and a rear end (D), wherein the inner tube comprises a front end (end of 24 toward P) configured to engage with a rear end (bottom of 21 in Figs. 4-5) of the tampon to push the tampon out of the outer tube of the applicator during movement of the inner tube relative to the outer tube in a direction toward the forward end of the applicator (Figs. 4-5, ¶ 0050-0053), as Osborn teaches the inner tube (24) to encircle, or engage, the tampon (21)  during expulsion and further Osborn shows the tampon (21) to be flush and engaged with the inner tube (24) (Fig. 5). Additionally, the flange (25) is a portion of the inner tube on a front end of the inner tube (24) that is in direct contact with the tampon to push and expel the tampon out (Figs. 4-5, ¶ 0050-0053). Osborn further discloses at least one flange (positioning member 25) protruding into an interior space within the inner tube (Fig. 4, ¶ 0050-0051). Osborn teaches the at least one flange (25) is located away from the forward and rear ends along the longitudinal length of the inner tube (Fig. 4) so that the tampon may be positioned along the length of the inner tube for lateral support during expulsion (¶ 0051). One of ordinary skill in the art would recognize that a flange that is positioned too close to the proximal end of the inner tube (i.e. <10% of the does not specify the flange to be located between 10% and 90% of the longitudinal length of the inner tube. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one flange of the Osborn applicator, to be located between 10% and 90% of the longitudinal length of the inner tube, to position the tampon at least partly within a length of the inner tube for lateral support during expulsion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In order for the parameter to be optimized it should be a result effective parameter, and the prior art should recognize or give you at least a hint as to why it is a result effective parameter. Please, elaborate quickly  

	Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1. The claim limitation, “wherein the inner tube and the flange are formed by a moulding process” is being treated as product-by-process.

	In addition to this, Osborn teaches the inner tube (24) and the flange (25) are formed by a moulding process (¶ 0054). 

Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1. Osborn further discloses the at least one flange (25) to be formed integrally with the inner tube (24), as Osborn discloses the flange to be molded with the tube (¶ 0054).

	Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1. Osborn teaches the at least one flange (25) located away from the forward and rear ends along the longitudinal length of the inner tube (Fig. 4) so that the tampon may be positioned along the length 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange of the Osborn applicator, to be located between 30% and 70% of the longitudinal length of the inner tube, to position the tampon at least partly within a length of the inner tube for lateral support during expulsion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
	Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1. Osborn teaches the at least one flange (25) located away from the forward and rear ends along the longitudinal length of the inner tube (Fig. 4) so that the tampon may be positioned along the length of the inner tube for lateral support during expulsion (¶ 0051) One of ordinary skill in the art would recognize that a flange that is positioned too close to the proximal end of the inner tube would not allow the tampon sufficient contact with the inner tube which would promote instability as the tampon is expelled. A flange located too close to the distal end of the inner tube would be difficult to expel because the tampon would have too much contact with the longitudinal wall of the inner tube.  However, Osborn does not specify the flange to be located approximately mid-way between the rear end and the forward end of the inner tube. 
In re Aller, 105 USPQ 233. 
	Regarding claim 16, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1. Osborn further discloses the applicator (20A) further comprising a tampon (21) disclosed in the inner tube (24) and the wherein at least one flange is conjured to engage the tampon (25) (Fig. 4, ¶ 0050-0051). 

7.	Claims 2-4, 7-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn, as applied above in claim 1, in view of Van Ingelem (US 2008/0195029 A1). 

	Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1. Osborn discloses the at 
	Van Ingelem, however, teaches a tampon applicator (Van Ingelem Fig. 1, ¶ 0008) in the same field of endeavor, wherein at least one flange (fingers 14) extends inwardly and toward the forward end of the applicator (1) (Van Ingelem Figs. 1, 3B, ¶                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             0023). Van Ingelem describes the fingers to be slightly biased towards a closed configuration to engage the tampon within the ejector tube (12) (as motivated by Van Ingelem ¶ 0023, 0028). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange of the Osborn applicator, to extend toward the forward end of the applicator, as taught by Van Ingelem, to engage the tampon within the inner tube. 

Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1. Osborn discloses the at least one flange (25) to extend from an inner surface of the inner tube inwardly (Osborn Fig. 4, ¶ 0050-0051) but is silent to the flange also extending towards the forward end of the applicator. 
	Van Ingelem, however, teaches a tampon applicator (Van Ingelem Fig. 1, ¶ 0008) in the same field of endeavor, wherein at least one flange (fingers 14) extends from an inner surface of the inner tube (ejector tube 12) inwardly towards the forward end of the applicator (1) (Van Ingelem Figs. 1, 3B, ¶ 0023). Van Ingelem describes the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange of the Osborn applicator, to extend inwardly towards the forward end of the applicator, as taught by Van Ingelem, to engage the tampon within the inner tube. 

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1, except for an acute angle between the flange and the inner surface of the inner tube being in the range of 5 to 85 degrees. 
	Van Ingelem, however, teaches a tampon applicator (Van Ingelem Fig. 1, ¶ 0008) in the same field of endeavor, wherein an acute angle between the flange (fingers 14) (Van Ingelem Figs. 1, 3B, ¶ 0023), but does not specify the angle to be in the range of 5 to 85 degrees. Van Ingelem describes the fingers to be slightly biased, or angled, towards a closed configuration to engage the tampon within the ejector tube (12) (as motivated by Van Ingelem ¶ 0023, 0028) and choosing an angle between 5 and 85 degrees would allow the fingers to slide over the tampon during partial withdrawal and push the tampon during discharge (Van Ingelem ¶ 0028); too large of an angle would not slide over the tampon and too small of an angle would not protrude far enough into the center of the tube to engage the tampon. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange of the combination In re Aller, 105 USPQ 233. 
	Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1, except for the at least one flange being substantially a “U” shaped flange. 
Van Ingelem, however, teaches a tampon applicator (Van Ingelem Fig. 1, ¶ 0008) in the same field of endeavor, wherein at least one flange (fingers 14) is substantially a “U” shaped flange (Van Ingelem Fig. 1, ¶ 0023) since the shorter sides of the “U” create a stronger structure (as motivated by Van Ingelem ¶ 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one flange of the Osborn applicator to be “U” shaped, as taught by Van Ingelem, to make a stronger structure. Furthermore, the changes in shape claimed represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996). 
Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Osborn and Van Ingelem, as applied above in claim 7, except for the “U” shaped flange having two sides extending from the inner tube and a further side extending between said two sides and forming the bottom of the “U” shape, the two sides of the “U” shaped flange being the same or shorter in length that the length of the further side forming the bottom of the “U” shape.  
Van Ingelem further teaches the “U” shaped flange (fingers 14) having two sides (see Annotated Fig. 1 below) extending from the inner tube (12) and a further side (distal edge 14a) extending between said two sides and forming the bottom of the “U” shape (Van Ingelem Fig. 1, ¶ 0023, 0060), the two sides of the “U” shaped flange being the same or shorter in length that the length of the further side forming the bottom of the “U” shape (Van Ingelem Fig. 1, ¶ 0023), as shown in Van Ingelem Fig. 1, since the shorter sides of the “U” create a stronger structure (as motivated by Van Ingelem ¶ 0023). 

    PNG
    media_image1.png
    274
    351
    media_image1.png
    Greyscale

Annotated Fig. 1: Portion of Van Ingelem Fig. 1 indicating the two sides and the further side (bottom) of the “U” shaped flange.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “U” shaped flange of the combination applicator of Osborn and Van Ingelem, to have the two sides being the same or shorter in length than the length of the further side forming the bottom, as suggested by Van Ingelem, to make a stronger structure, 

	Regarding claim 9, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1, except for a plurality of inwardly protruding flanges are provided on the inner tube. 
Van Ingelem, however, teaches a tampon applicator (Van Ingelem Fig. 1, ¶ 0008) in the same field of endeavor, wherein a plurality of inwardly protruding flanges (fingers 14) are provided on the inner tube (ejector tube 12) (Van Ingelem Figs. 1, 3B, ¶ 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Osborn to have a plurality of inwardly protruding flanges on the inner tube, as taught by Van Ingelem, to engage the tampon within the ejector tube (as motivated by Van Ingelem ¶ 0023, 0028).

Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Osborn and Van Ingelem, as applied above in claim 9, except for the flanges being equally spaced around the circumference of the inner tube. 
Van Ingelem further teaches the plurality of flanges (14) to be equally spaced around the circumference of the inner tube (Van Ingelem Figs. 1, 3B, ¶ 0023), to have multiple points of contact to maintain the placement of the tampon with the inner tube 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination applicator of Osborn and Van Ingelem, to have each of the plurality of flanges that are equally spaced around the circumference, as taught by Van Ingelem, to maintain the tampon within the inner tube prior to ejection. (as motivated by Van Ingelem ¶ 0023).

Regarding claim 11, all of the elements of the current invention have been substantially disclosed by Osborn and Van Ingelem, as applied above in claim 9, except for the plurality of flanges being located at the same longitudinal position with respect to 
Van Ingelem further teaches each of the plurality of flanges (14) to be located at the same longitudinal position with respect to the longitudinal length of the inner tube, the flanges being positioned around the circumference of the inner tube at that longitudinal position (Van Ingelem Figs. 1, 3B, ¶ 0023), to engage with and maintain placement of the tampon with the inner tube (as motivated by Van Ingelem ¶ 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination applicator of Osborn and Van Ingelem, to have each of the plurality of flanges to be located at the same longitudinal position and positioned around the circumference at that longitudinal position, as taught by Van Ingelem, to maintain the tampon within the inner tube prior to ejection. 

Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1, except for an acute angle between the at least one flange and the inner surface of the inner tube being in the range of 10 to 45 degrees. 
	Van Ingelem, however, teaches a tampon applicator (Van Ingelem Fig. 1, ¶ 0008) in the same field of endeavor, wherein an acute angle between the at least one flange (fingers 14) (Van Ingelem Figs. 1, 3B, ¶ 0023), but does not specify the angle to be in the range of 10 to 45 degrees. Van Ingelem describes the fingers to be slightly 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange of the combination applicator of Osborn and Van Ingelem, to have an acute angle between the flange and the inner surface of the inner tube in a range of 10 degrees to 45 degrees, since Van Ingelem teaches forward and inwardly angled flanges/fingers, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 18, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1. Osborn further discloses the at least one flange (25) to be formed integrally with the inner tube (24), as Osborn discloses the flange to be molded with the tube (Osborn ¶ 0054), but is silent to the flange being formed by a notch in the inner tube. 
	Van Ingelem, however, teaches a tampon applicator (Van Ingelem Fig. 1, ¶ 0008) in the same field of endeavor, wherein a flange (fingers 14) is formed integrally with an inner tube (ejector tube 12) and is formed by a notch in the inner tube (Van Ingelem Figs. 1, 3B, ¶ 0023), as these fingers are formed into the tube by creating slots or openings (15) to separate the fingers. The integral notch formed fingers of the applicator of Van Ingelem can be manufactured in a single step of molding, which increases the ease of fabrication (as motivated by Van Ingelem ¶ 0023), and further the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flange of the Osborn device, to be formed by a notch in the inner tube, as taught by Van Ingelem, to facilitate fabrication and increase flexibility of the flange/fingers.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn and Van Ingelem, as applied above in claim 9, and further in view of Nakanishi (US 5080659).

	Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Osborn and Van Ingelem, as applied above in claim 9, except for at least two of the plurality of flanges being located at different longitudinal positions from each other with respect to the longitudinal length of the inner tube. 
	Nakanishi, however, teaches a tampon and accommodation barrel (60), or applicator, (Nakanishi Fig. 1) in the same field of endeavor, with an outermost sheet portion (61) and cylindrical portion (62), the cylindrical portion having an outer barrel portion (62A) and an inner barrel portion (62B) (Nakanishi Fig. 1, Col 2 line 65 – Col 3 line 47). As such 62A is the “inner tube”. Nakanishi teaches at least two flanges (projections 63A3, 62A1, 62A2) located at different longitudinal positions from each other with respect to the longitudinal length of the inner tube (Nakanishi Fig. 1, Col 3 lines 18-66). Nakanishi teaches these flanges at different longitudinal lengths to act as 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flanges of the combination applicator of Osborn and Van Ingelem, to be located at different longitudinal positions, as taught by Nakanishi, to engage with different locations of the other portions of the applicator.  

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn, as applied above in claim 1, and further in view of Gehling (US 2003/0144639 A1).
	
	Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Osborn, as applied above in claim 1, except for the inner tube being formed from a stiffer material than the outer tube. 
	Gehling, however, teaches a tampon and applicator (Gehling Figs. 1-2) in the same field of endeavor, wherein the inner tube (second member 18) is formed form a stiffer material than the outer material (first member 14) (Gehling Figs. 1-2, ¶ 0031, 0039). Gehling teaches the first member to be formed from paper, cardboard, plastic, etc. (Gehling ¶ 0031), and the second member to be formed from the same material as the first member, or a different material (Gehling ¶ 0039). As such an applicator with a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator of Osborn to have a stiffer inner tube than the outer tube, as taught by Gehling, to accommodate for various consumer preferences.

Response to Arguments
10.	Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments under the Prior Art Rejections heading beginning on p. 6/11, specifically that the amended limitations of “a front end configured to engage with a rear end of the tampon to push the tampon out of the outer tube of the applicator during movement of the inner tube relative to the outer tube in a direction toward the forward end of the applicator” and “at least one flange protruding into an interior space within the inner tube” distinguishes the present application from the prior art, Olson; Examiner disagrees. 
Examiner notes that encircling is a form of engagement, and as Olson (Figs. 4-5) shows and describes a front end (portion of 24 toward the top of the tube; see Annotated Figs. below) of the inner tube to encircle the tampon as it is expelled from the applicator. One of ordinary skill in the art would understand that even in a configuration where an interior diameter of an inner tube is larger than the outer diameter of a tampon 
 
    PNG
    media_image2.png
    686
    528
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    601
    631
    media_image3.png
    Greyscale

Olson Figs. 4-5 further clarifying Examiner’s interpretation of the front end of the inner tube and the rear end of the tampon in the applicator of Olson. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the at least one flange with protrudes into an interior space within the inner tube of the applicator is provided to hinder movement of the tampon within the applicator in a rearward direction when the user initially grips the rearmost part of the inner tube and slides the inner tube backwards relative to the outer tube while the tampon is held in position relative to the outer tube”, p. 9 line 6 – p. 10 line 10 of the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such, Examiner maintains the rejection of claims 1-18 in view of Olson, with teachings from Van Ingelem, Nakanishi, and Gehling to cure the deficiencies of Olson in the dependent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        02/12/2021
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781